Appeal by the defendant from a judgment of the County Court, Suffolk County (Hinrichs, J.), rendered February 18, 2005, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that his sentence was excessive (see People v Kazepis, 101 AD2d 816 [1984]). Rivera, J.E, Spolzino, Fisher, Lifson and Dickerson, JJ., concur.